Citation Nr: 1547935	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-10 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

2.  Entitlement to an effective date prior to September 11, 2013 for the grant of service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 2006 to February 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.   

The Board notes that additional VA treatment records relevant to the Veteran's claim for an increased initial rating were received subsequent to a March 2014 statement of the case.  However, these treatment records are not relevant to the Veteran's earlier effective date claim.  Accordingly, the Board may now adjudicate the claim for an earlier effective date for the grant of service connection for migraine headaches, without RO review of the newly obtained recent VA treatment records.

The issue of entitlement to an initial rating in excess of 30 percent for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's symptoms of dizziness are caused by the Veteran's migraine headache disability and an August 17, 2011 request for service connection for dizziness includes an implicit claim for service connection for migraine headaches.   


CONCLUSION OF LAW

The criteria for an effective date of August 17, 2011, but no earlier, for the grant of service connection for migraine headaches have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the Veteran's claim for an earlier effective date for the grant of service connection for migraine headaches, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The earlier effective date issue on appeal arises from the disagreement with the assignment of an effective date following the grant of service connection.  The U. S. Court of Appeals for Veterans Claims (Court) has held that once a claim is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  All proper development has been completed.

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's relevant VA records have been associated with the claims file.  The Veteran has not identified any outstanding relevant evidence for VA to obtain.

38 U.S.C.A. § 5110(a) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  See also Sears  v. Principi, 16 Vet. App. 244 (2002).  Similarly, 38 C.F.R. § 3.400(b)(2) provides that for direct service connection claims received more than one year after separation from service, the effective date of an award of direct service connection will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

With regard to informal claims, VA is generally required to send a formal application to the veteran, and if the completed form is received by VA within one year from the date it was sent to the veteran, then the claim will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a) (2015);  Servello v. Derwinski, 3 Vet. App. 196, 200-201 (1992).  "Any communication or action indicating an intent to apply for one or more benefits under the laws administered by [VA] ... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a). " The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).

The Veteran claims entitlement to an effective date prior to September 11, 2013 for the grant of service connection for migraine headaches.  In an April 2014 letter the Veteran's attorney asserted that the Veteran should have been provided an effective date in 2011.  He asserted that the VA erred in not recognizing and adjudicating a claim for service connection for headaches in 2011.  

The Veteran was discharged from service in February 2010.  In May 2011 he applied for service connection for PTSD, tinnitus, and for a number of orthopedic disabilities.  

On VA examination in July 2011 the Veteran reported a history of migraine headaches.  He stated that he had episodes of dizziness with headaches in the frontal region.  The VA examiner stated that the Veteran's dizziness was most likely consistent with migraines.  

On August 17, 2011, VA received a claim for service connection for dizziness from the Veteran.  

An October 2011 deferred rating decision stated that the Veteran should be provided an examination and that an opinion should be obtained to determine if the Veteran has a diagnosis (of vertigo) and if it is a symptom of his headaches and due to service.   

In November 2011, the Veteran was provided a VA examination that was titled, "For DBQ HEADACHES (INCLUDING MIGRAINE HEADACHES) Exam".  The VA examiner opined that the Veteran's vertigo was caused by an IED explosion in Iraq and opined that the vertigo was a symptom of the Veteran's migraine headaches.

In a January 2012 addendum opinion, the VA examiner stated that she did not have the Veteran's file to review so she was unable to determine whether the Veteran's migraines were a symptom of the vertigo, or the vertigo a symptom of the migraines.  

On September 11, 2013 VA received a VA Form 21-526EZ from the Veteran.  On this form he claimed service connection for migraine headaches due to IED and grenade exposure in Iraq from the Veteran.  The October 2013 rating decision on appeal granted the Veteran service connection for migraine headaches effective from the September 11, 2013 date of receipt of this claim which explicitly requests service connection for migraine headaches.  

The Board notes that VA is obligated to sympathetically construe an application for benefits to encompass every reasonably raised benefit to which the Veteran is entitled.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  The Board recognizes that the Veteran's August 2011 claim for service connection for dizziness did not specifically mention migraine headaches.  However there are VA medical records from that period of time indicating that the Veteran had vertigo, due to migraine headaches, which were due to service.  Additionally, there is some indication that at that time the RO considered that a claim for service connection for migraine headaches had been made.  This is shown by the October 2011 deferred rating decision which indicates that the RO was at that time considering whether the Veteran's migraine headaches were due to service.  Reading the Veteran's August 17, 2011 claim very generously in light of the evidence of record the Board will presume for the purposes of this decision only that the August 17, 2011 claim for dizziness included an implicit claim for entitlement to service connection for migraine headaches.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The record contains no document dated prior to August 7, 2011 that can be interpreted to be a claim by the Veteran for service connection for migraine headaches.  As explained above, the Board finds that August 17, 2011was the date that a claim for service connection for migraine headaches was first received and that this date is later than the date entitlement arose.  Accordingly, the Board finds that the Veteran is entitled to an earlier effective date of August 17, 2011, but no earlier, for the grant of service connection for migraine headaches.  38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date of August 17, 2011, for entitlement to service connection for migraine headaches is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The evidence regarding the severity of the Veteran's migraine headache disability is conflicting.  A September 2013 VA examination report indicates that the Veteran reported very frequent prostrating attacks of migraine headache pain that impacted his ability to work.  However, a December 2013 statement from the Veteran's attorney indicates that the Veteran did not take time off from work due to his headaches.  Given the conflicting evidence, the Veteran should be provided a new VA medical examination in order to determine the current severity of the Veteran's service-connected migraine headache disability.  

Subsequent to a March 2014 statement of the case (SOC) and prior to certification of the Veteran's appeal to the Board in May 2015, additional relevant VA medical records were associated with the record.  These records have not been previously considered by the AOJ.  On remand, AOJ readjudication of the claim for an increased rating for migraine headaches must include a review of these records and issuance of a supplemental statement of the case.  38 C.F.R. § 19.37 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records and associate them with the claims file.

2.  Afford the Veteran a VA examination for evaluation of the service-connected migraine headaches.  The claims file must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should comment on the frequency and duration of prostrating migraines, and comment on their economic impact, to include whether any prolonged attacks produce severe economic inadaptability.  A complete rationale for the opinions expressed must be provided. 

3.  Following the above development, review the claims file and readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  The SSOC should include review of all evidence received since the March 2014 SOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


